 Case 1:18-cv-01966-SB Document 20 Filed 01/18/19 Page 1 of 4 PageID #: 1179




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

TEXASLDPC INC.,                                  )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )     C.A. No. 18-1966 (RGA)
                                                 )
BROADCOM INC., LSI CORPORATION,                  )
AVAGO TECHNOLOGIES U.S., INC.                    )
                                                 )
                      Defendants.                )

                                 MOTION AND ORDER
                             FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of Steven J. Rizzi of KING & SPALDING LLP, 1185 Avenue of the Americas, 35th

Floor, New York, NY 10036 to represent defendants Broadcom Inc., LSI Corporation, and

Avago Technologies U.S., Inc., in this matter.

                                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                     /s/ Jennifer A. Ward
                                                     Jack B. Blumenfeld (#1014)
                                                     Jeremy A. Tigan (#5239)
                                                     Jennifer A. Ward (#6476)
                                                     1201 North Market Street
                                                     P.O. Box 1347
                                                     Wilmington, DE 19899
                                                     (302) 658-9200
                                                     jblumenfeld@mnat.com
                                                     jtigan@mnat.com
                                                     jward@mnat.com

                                                     Attorneys for Defendants


January 18, 2019
 Case 1:18-cv-01966-SB Document 20 Filed 01/18/19 Page 2 of 4 PageID #: 1180




                              ORDER GRANTING MOTION

               IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice of

Steven J. Rizzi is granted.



Dated: ______________________
                                                       United States District Judge
Case 1:18-cv-01966-SB Document 20 Filed 01/18/19 Page 3 of 4 PageID #: 1181
 Case 1:18-cv-01966-SB Document 20 Filed 01/18/19 Page 4 of 4 PageID #: 1182




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 18, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

January 18, 2019, upon the following at the email addresses indicated below:

Gregory R. Booker                                                        VIA ELECTRONIC MAIL
Ronald P. Golden III
FISH & RICHARDSON P.C.
222 Delaware Avenue, 17th Floor
P.O. Box 1114
Wilmington, DE 19899
Attorneys for Plaintiff TexasLDPC Inc.

Lawrence K. Kolodney                                                     VIA ELECTRONIC MAIL
FISH & RICHARDSON P.C.
One Marina Park Drive
Boston, MA 02210
Attorneys for Plaintiff TexasLDPC Inc.

David M. Hoffman                                                         VIA ELECTRONIC MAIL
FISH & RICHARDSON P.C.
111 Congress Avenue, Suite 810
Austin, TX 78701
Attorneys for Plaintiff TexasLDPC Inc.



                                                  /s/ Jennifer A. Ward
                                                  __________________________
                                                  Jennifer A. Ward (#6476)
